Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 12/01/2021 in reply to the Office action of 06/10/2021 has been entered. Claims 1, 7 and 14 are amended. Claim 11 is cancelled. 
Claims 1-10 and 12-15 are pending and examined. 

Withdrawn Objections and Rejection
The 101 rejection and 112(a) regarding written description rejection to the claims have been withdrawn in view of Applicant’s amendment to the claims. 
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration.

Claim Rejections - 35 USC § 103
Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (WO 2011163590) in view of Wilson et al (US 20100095395 A1) and further in view of each of Hoffbeck, Loren (US 6,720, 487 B1) and Piper, Todd (US 5,844, 116 A1). This rejection is repeated for the reasons of record as set forth the Office action of 06/10/2021. Applicant’s arguments filed 12/01/2021 have been fully considered but are not found persuasive.


Applicant argues that the cited references do not teach the genomic sequence necessary to isolate the sequences recited in the claims. Applicant specifically argues that the NLB resistant lines PH4GP and PH1W2 do not have genomic sequencing available and that there was no motivation or reasonable expectation of success to identify the sequences of SEQ ID NO: 1-4 and 9 using the teachings of the cited references. Applicant submits that there would be no motivation to use the claimed SEQ ID Nos because the sequences were not available to the public at the time of filing. Applicant also submits that even though most of the maize genome is covered by disease resistant loci very few casual genes have been identified, and that the identification of casual disease resistant genes is not a trivial. 
These are not found persuasive because of the following reasons: 1) each of Wilson et al and Li et al had already mapped the region containing the NLB resistant locus and closely linked markers on a narrow interval on chromosomes, and because it is well within the level of a skilled artisan to obtain the sequence of an allele/gene of a known locus, there is no need of genomic sequencing available for the PH4GP and PH1W2 maize lines. In Example 3, Wilson et al teach fine mapping of NLP resistance locus using two population created from crossing resistant line PH4GP and PH1W2 of the instant claims with two susceptible lines for identification of markers linked to the NBL locus for genotyping the BC5 population with markers (Tables 1-3).  Wilson et al also teach markers linked to the resistance locus by delimiting the NLB gene locus to a physical map interval bounded by and including marker locus PHM505 and then to a 18kb region on chromosome 2 encompassing at least two candidate genes. 
suggest that the same gene present in the NLB resistant maize lines PH4GP and PH1W2 is responsible for the resistant phenotype (Example 3). Given that Tables 1-3 disclose markers linked to NLB resistance loci on chromosome 2 and suggest that the same gene present in the NLB resistant maize lines PH4GP and PH1W2 is responsible for the resistant phenotype, one would have a strong motivation to isolate and then sequence NLB resistant genes from maize lines PH4GP and PH1W2 with a reasonable expectation of success. 
Applicant’s argument that identification of casual disease resistant alleles in maize even is not trivial and routine is not found persuasive because while prior art references suggest difficulties in map-based cloning of disease resistance conferring quantitative genes, the prior art shows that disease resistance genes have been qHSR1, with a known QTL. See also, Broglie et al (US 8,062,847 B2; published 11/22/2011) who teach identification and isolation of Rcg1 gene in known Rcg1 locus. In addition, there is no requirement that an invention has to be trivial to be considered obvious. 
 Furthermore, the obviousness determination of the instant claims is similar to that of in re Kubin, 561 F3d 1351 90 USPQ2d 1417, 2008-1184, Federal Circuit 2009, where the court determined that while Valiant did not explicitly supply an amino acid sequence for NAIL or a polynucleotide sequence for the NAIL gene, the claims were deemed obvious over the prior art because Valiant did disclose that by employing routine prior art methods the sequence of the polypeptide could be determined and the polynucleotide could be isolated with a reasonable expectation of success. In the instant case, both Li et al and Wilson et al teach the QTL for NLB resistance in inbred maize lines and fine mapping and map-based cloning methods as discussed above as well as the motivation to isolate the NLB resistant genes in PH1W2 and PH4GP of the instant claims. 
One would have been motivated to isolate NLB resistant genes for maize plant transformation, given that NLB resistance locus and closely linked markers have already been identified as shown in Tables 1-3 of Wilson et al, given the availability of the NLB resistant maize lines PH1W2 and PH4GP taught by Hoffbeck and Piper, and given that northern corn leaf blight is a serious foliar wilt disease in maize and the need 

Remarks
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662